Case 3:20-cv-01170-TAD-KLH Document 20 Filed 11/02/20 Page 1 of 1 PageID #: 202




                                UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                      MONROE DIVISION

 DZHEISON FORD                                             CIVIL ACTION NO. 20-1170

                                                           SECTION P
 VERSUS
                                                           JUDGE TERRY A. DOUGHTY

 TIMOTHY DUCOTE, ET AL.                                    MAG. JUDGE KAREN L. HAYES

                                           JUDGMENT

       For the reasons set forth in this Court’s ruling,

       IT IS ORDERED, ADJUDGED, AND DECREED that Petitioner Dzheison Ford’s

 Petition for Writ of Habeas Corpus [Doc. No. 1], is DENIED AND DISMISSED WITH

 PREJUDICE.

       MONROE, LOUISIANA, this 2nd day of November, 2020.


                                                   ______________________________________
                                                   TERRY A. DOUGHTY
                                                   UNITED STATES DISTRICT JUDGE
